Citation Nr: 0901622	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim 
of entitlement to service connection for lung disability.

2.  Entitlement to accrued benefits based on a pending claim 
of entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1968.  He died in March 2002.  The appellant is the 
veteran's daughter, who was a minor at the time of the 
veteran's death.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  This case was previously before the Board in 
February 2005 and was remanded for additional development.


FINDINGS OF FACT

1.  A claim for accrued benefits was received within one year 
after the veteran's death.

2.  In December 2001 the veteran filed a claim of entitlement 
to service connection for lung and back disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to accrued 
benefits based on a pending claim of entitlement to service 
connection for lung cancer have been met.  38 U.S.C.A. §§ 
1155, 5107, 5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


2.  The criteria for establishing entitlement to accrued 
benefits based on a pending claim of entitlement to service 
connection for back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in June 2002 and November 2006 the 
appellant was informed of the evidence and information 
necessary to substantiate the claims, the information 
required to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claim, the Board notes that a 
VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, the Board finds that the defect with respect 
to the timing of the VCAA notice was harmless error.  
Although some elements of VCAA notice were first provided to 
the appellant after the initial adjudication, subsequent 
notice complied fully with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) and Dingess/Hartman.  
Moreover, the claims were readjudicated after such fully 
compliant notice was given.  Also, to the extent that the 
VCAA notice letters did not provide all elements of a service 
connection claim, such deficiency is presumed to be 
prejudicial.  However, a Supplemental Statement of the Case 
was provided in October 2008 which contained all requisite 
criteria.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Hence, any such error is deemed to be harmless.  The 
Board finds that the appellant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim, and that not withstanding Pelegrini, deciding this 
appeal is not prejudicial to the claimant.

In November 2006 the appellant received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are of record, as are 
VA treatment records. The appellant has not identified any 
additional pertinent, obtainable evidence that remains 
outstanding as to the issues.  VA's duties to notify and 
assist are met. Accordingly, the Board will address the 
merits of the claims.

Accrued benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) and due and unpaid, 
may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).  A revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 
5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; this revision relates only to 
cases where the veteran's death occurred on or after the date 
of enactment, December 16, 2003, and therefore does not apply 
to his case.  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claims, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  Zevalkink v. Brown, 6 Vet. App. 483 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996).

The issue here is whether, prior to his death, the veteran 
was entitled to service connection for lung cancer and back 
disability.  These claims were pending at the time of the 
veteran's death.  The appellant filed a timely claim for 
accrued benefits based on the veteran's pending claims, in 
April 2002, clearly within one year of the veteran's March 
2002 death.  38 C.F.R. § 3.1000(c).

I.  Lung Cancer

The Board notes that an October 2008 RO decision awarded the 
appellant service connection for the cause of the veteran's 
death.  The award of service connection for the cause of the 
veteran's death was based on a determination, by the RO, that 
the fatal cause of the veteran's death, lung cancer, was 
related to service.

The actions taken by the RO in the October 2008 RO decision 
essentially equate to a grant of service connection for lung 
cancer.  As such, entitlement to accrued benefits based on a 
pending claim of entitlement to service connection for lung 
cancer is warranted.

II.  Back

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In his December 2001 claim (VA Form 21-526, Veteran's 
Application For Compensation or Pension), the veteran stated 
that he had been in a truck accident during service that 
resulted in back problems.

The veteran's service medical records are negative for any 
recorded evidence of complaints, treatment, or diagnoses of 
back disability.  The veteran's August 1968 service 
separation examination report indicates that the veteran's 
spine was clinically evaluated as normal, and the veteran 
specifically denied that he had back problems on the 
corresponding Medical History Report.

Medical records associated with the claims file reveal that 
the veteran was first diagnosed with lumbar and cervical 
spine disability (arthritis) in October 2001.

As noted, no spine disability was noted in the veteran's 
service medical records, and no health professional, VA or 
private, has related the veteran's arthritis of the lumbar 
and cervical spine to his period of service.

Since the medical evidence of record at the time of the 
veteran's death fails to indicate that the veteran had any 
back disability during service, or arthritis of the spine 
within a year of discharge from service, or that any back 
disability has been etiologically related to service by 
competent clinical evidence of record, service connection for 
back disability is not warranted.  As such, the criteria for 
establishing entitlement to accrued benefits based on a 
pending claim of entitlement to service connection for back 
disability is not warranted.

The Board does not doubt the sincerity of the appellant's 
opinion regarding this issue, and also does not doubt the 
sincerity expressed by the veteran in his December 2001 
statement concerning a back injury during service.  A 
layperson, however, is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to accrued benefits based on a pending claim of 
entitlement to service connection for lung cancer are 
granted, subject to the applicable law governing the award of 
monetary benefits.

Entitlement to accrued benefits based on a pending claim of 
entitlement to service connection for back disability is 
denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


